

115 S2489 IS: Tribal Food and Housing Security Act
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2489IN THE SENATE OF THE UNITED STATESMarch 1, 2018Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Housing Act of 1949 to extend the authority of the Secretary of Agriculture to make
			 loans to certain entities for housing and buildings on adequate farms, to
			 establish a technical assistance program to improve access by Tribal
			 entities to rural development programs, and for other purposes. 
	
		1.Short title
 This Act may be cited as the Tribal Food and Housing Security Act.
		2.Housing Act amendments
 (a)DefinitionsSection 501 of the Housing Act of 1949 (42 U.S.C. 1471) is amended— (1)in subsection (a), by redesignating paragraph (5) as paragraph (9) and moving that paragraph to the position after subsection (b)(8); and
 (2)in subsection (b)— (A)in paragraph (9), as redesignated and moved by paragraph (1) of this Act, by striking Definitions and inserting Rehabilitate; rehabilitation; repair; repairs; and
 (B)by adding at the end the following:  (10)Community development financial institutionIn this title, the term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).
 (11)Indian LandIn this title, the term Indian land has the meaning given the term is section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 (12)Native community development financial institutionIn this title, the term Native community development financial institution means a community development financial institution that directs not less than 50 percent of the activities of that community development financial institution toward an Indian land.
 (13)Tribally designated housing entityIn this title, the term tribally designated housing entity has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)..
					(b)Loans to Native community development financial institutions, Indian tribes, and tribally
			 designated housing entities for housing and buildings on adequate farms
 Section 501(a) of the Housing Act of 1949 (42 U.S.C. 1471(a)) is amended— (1)in paragraph (4)(B)(ii), by striking the period at the end and inserting ; and; and
 (2)by adding at the end the following:  (5)to a Native community development financial institution—
 (A)for use by that Native community development financial institution for any of the purposes described in paragraphs (1) through (4); or
 (B)for the purpose of making a loan to an owner described in paragraph (1), (2), or (3) of property on Indian trust land for any of the purposes described in paragraphs (1) through (4); and
 (6)to an Indian tribe or a tribally designated housing entity for the purpose of developing adequate housing that is modest in size, design, and cost (as determined by the Secretary) on Indian trust land.
 (7)DefinitionIn this subsection, the term Indian trust land has the meaning given the term substantially underserved trust area in the Rural Electrification Act of 1936 (7 U.S.C. 936f).. (c)Set asides for Indian tribes, housing entities, and low-Income members of Indian tribes (1)Housing Act of 1949Title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended—
 (A)in section 502 (42 U.S.C. 1472), by adding at the end the following:  (j)Set asideOf amounts made available to provide loans under this section beginning in the first fiscal year after the date of enactment of the Tribal Food and Housing Security Act and every fiscal year thereafter, the Secretary shall set aside 5 percent to provide loans to—
 (1)Indian tribes; (2)tribally designated housing entities; and
 (3)members of Indian tribes on Indian land, with priority given to members of Indian tribes on Indian trust land, as defined in section 306F of the Rural Electrification Act of 1936 (7 U.S.C. 936f).;
 (B)in section 504 (42 U.S.C. 1474), by adding at the end the following:  (d)Set asideOf amounts made available to provide loans or grants under this section beginning in the first fiscal year after the date of enactment of the Tribal Food and Housing Security Act and every fiscal year thereafter, the Secretary shall set aside 5 percent to provide loans or grants to—
 (1)Indian tribes; (2)tribally designated housing entities; and
 (3)members of Indian tribes on Indian land, with priority given to members of Indian tribes on Indian trust land, as defined in section 306F of the Rural Electrification Act of 1936 (7 U.S.C. 936f).;
 (C)in section 515 (42 U.S.C. 1485), by adding at the end the following:  (bb)Set asideOf amounts made available to provide loans under this section beginning in the first fiscal year after the date of enactment of the Tribal Food and Housing Security Act and every fiscal year thereafter, the Secretary shall set aside 5 percent to provide loans to—
 (1)Indian tribes; and (2)tribally designated housing entities.;
 (D)in section 533 (42 U.S.C. 1490m), by adding at the end the following:  (j)Set asideOf amounts made available to provide grants under this section beginning in the first fiscal year after the date of enactment of the Tribal Food and Housing Security Act and every fiscal year thereafter, the Secretary shall set aside 5 percent to provide grants to—
 (1)Indian tribes; (2)tribally designated housing entities; and
 (3)members of Indian tribes on Indian land, with priority given to members of Indian tribes on Indian trust land, as defined in section 306F of the Rural Electrification Act of 1936 (7 U.S.C. 936f).; and
 (E)in section 538 (42 U.S.C. 1490p–2), by adding at the end the following:  (w)Set asideOf the gross obligations provided for the principal amount of guaranteed loans under this section beginning in the first fiscal year after the date of enactment of the Tribal Food and Housing Security Act and every fiscal year thereafter, the Secretary shall set aside 5 percent to guarantee loans provided to—
 (1)Indian tribes; and (2)tribally designated housing entities.
								.
					(2)Rural utilities services
 (A)DefinitionsIn this paragraph, the terms Indian tribe and tribally designated housing entity have the meanings given those terms in section 501(b) of the Housing Act of 1949 (42 U.S.C. 1471(b)), as amended by this Act.
 (B)Set asideOf amounts made available beginning in the first fiscal year after the date of enactment of this Act and every fiscal year thereafter for community facility direct and guaranteed loans and grants under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) and water or waste disposal grants or direct or guaranteed loans under paragraph (1) or (2) of section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)), the Secretary of Agriculture shall set aside 5 percent to provide assistance to—
 (i)Indian tribes; and (ii)tribally designated housing entities.
 3.Food distribution program on Indian reservationsSection 4(b)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)(4)) is amended by striking is authorized and all that follows through Secretary finds and inserting shall pay the full amount of administrative costs and distribution costs on Indian reservations that the Secretary determines to be.
		4.Establishment of technical assistance program
 (a)DefinitionIn this section, the term tribally designated housing entity has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (b)In generalThe Secretary of Agriculture shall establish a technical assistance program to improve access by Tribal entities to rural development programs funded by the Department of Agriculture through available cooperative agreement authorities of the Secretary of Agriculture.
 (c)Technical assistance programThe technical assistance program established under subsection (b) shall address the unique challenge of Tribal governments, Tribal producers, Tribal businesses, Tribal business entities, and tribally designated housing entities in accessing Department of Agriculture-supported rural infrastructure, rural cooperative development, rural business and industry, rural housing, and other rural development activities.